Citation Nr: 1424019	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011, and a transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals the Appellant's Informal Hearing Presentation (IHP) submitted by his representative organization, the American Legion.

FINDING OF FACT

A low back disorder was not caused or aggravated by any incident of active service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disorder are not met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been properly notified of what information would substantiate his claim and properly assisted under the law. 38 U.S.C.A. §§ 5100, et. seq. The Veteran was provided such information in January 2007 of the respective duties for obtaining substantiating evidence and was afforded VA medical examinations and opinions in June 2011. The VA examination was conducted with a full review of the claims folder and is factually informed; provided by a qualified examiner and is fully responsive to the inquiry before the Board. 

The Veteran argues that his current back disorder was caused by a fall sustained when he was in service. He alleges that as he fell from a truck, he twisted his left knee which in turn also twisted his back. Because the preponderance of the evidence is against the claim, the appeal will be denied. 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

While service treatment records (STRS) note complaints of left knee pain (a non-service-connected disorder), they are devoid of any mention of complaints, treatment, or symptoms of a back disorder. The Veteran did not report low back pain on his re-enlistment physical examination of February 1968 and upon his separation in February 1974, denied then having, or ever having had, recurrent back pain. 

The February 1974 report is directly contrary to the Veteran's present contention that he has experienced recurrent back pain since active military service and his STRS records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The initial mention of any back disorder is dated May 1999, when the Veteran complained of low back pain. In May 2003, the Veteran was diagnosed with an L5-S1 herniated disc, and the following month underwent a microdiskectomy. There is no opinion as to causality of the Veteran's then-current disorder. 

However, in May 2008, the Veteran received back treatment at a VA Medical Center, where it was noted that the Veteran had been employed as a mechanic performing duties including "heavy physical work" involving lifting and stooping. 

In June 2011, the Veteran underwent a VA examination, accompanied by review of the claims folder. The examiner diagnosed diffuse lumbar spine degenerative disc disease; considered his report of falling from a truck in 1969, but reported that the Veteran's disorder was not caused by or as a result of any incident of military service. The examiner noted a lack of complaints of record since military service (as substantiated by the current review), as well as extensive post-service medical evidence indicating a diagnosis without etiology. 

The claim will be denied. First, the Veteran's report of having had continuous back symptoms since active service is belied by his STRs. There is no competent medical evidence in support of the assertion that the Veteran otherwise injured his back as a result of the alleged in-service fall. 

As in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), competent medical evidence is not always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). However, apart from the fact that the Veteran is not credible in his report of having twisted his back contemporaneously with twisting his knee, he is not competent to now report that he incurred degenerative disk disease in the alleged fall and his report has been investigated by competent medical examination and found unsubstantiated.

The appeal is therefore denied. 


ORDER

Service connection for a low back disorder is denied. 
 


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


